DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
 
Response to Amendment
	Applicant's amendments are sufficient to overcome the prior 112 rejections as well as the prior art rejections over US 2004/0089079 & US 2014/0338900. The examiner respectfully maintains the prior grounds over WO 2018/0631414 (Perkins) as discussed in more detail in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 24, & 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 12 & 24 recite "the sorbent material is backed with an inert material that comprises aluminum oxide, beryllium oxide, or combinations thereof." This is indefinite because it contradicts parent claims 1 & 13, which now recite "the sorbent material consists of… aluminum oxide". How can aluminum oxide be both sorbent and inert at the same time? This is also indefinite because it recites the "coating" is the same material as the "backing material", thus making the differences between them unclear. 

Claim 25 recites "further comprising a second valve disposed within the channel, wherein the valve allows a fluid sample to enter the sample chamber and the second valve prevents the fluid sample to directly enter the wellbore". The examiner is unsure how to interpret "prevents the fluid sample to directly enter the wellbore". First, this phrase is grammatically awkward. Does Applicant intend to require that this second valve "prevents fluid from directly entering the wellbore from the channel" or something similar?
Second, assuming the above interpretation is correct the examiner can not find clear support for this limitations in the specification. "Path 350" leads "from the sample chambers 230 to the annulus 160" but does not have a valve disposed therein. Alternatively, does Applicant intend this limitation to cover the "check valve 345" in figure 3? If so, the examiner respectfully requests that the limitation be clarified so as to more clearly convey this.
As the examiner is unsure of the intended limitation of the claim, the present 112(b) rejection is presented. However if the first above assumption is correct, the claim would appear to fail 112(a)'s prohibition on new matter as no such valve that controls release of the sample into the wellbore from the tool appears to be taught.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-15, 17, 18, & 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/0631414 (Perkins).
	Independent claim 1:  Perkins discloses a fluid sampling tool for sampling fluid from a subterranean formation (title & abstract), comprising:
	a sample chamber ("reactive filter material 256a and/or 256b" - ¶ 33. This can be called a "sample chamber" because (A) it defines a volume and (B) the analyte it traps may be subsequently measured or analyzed: ¶ 16) having a fluid inlet (entrance to "reactive filter 256a" from "flow line 246" - fig 2), wherein the sample chamber comprises walls ("support material" of the "sorbent-packed support material" - ¶ 47 - the sorbent "may be stabilized by being surrounded by the support material" - ¶ 41) lined entirely with a coating of sorbent material (the "sorbent material" as cited above is "surrounded by" the walls - ¶ 41), wherein the sorbent material is a structure or a porous material ("reactive filter" requires porosity as a filter collects some elements of flow and allows others to pass through) and consists of (the examiner notes "consists of" as being closed ended per MPEP §2111.03) gold (¶ 43; the impregnated activated carbon is not part of the sorbent material itself, but rather holds the sorbent), aluminum oxide (¶ 44), nickel, platinum, or combinations thereof;
	a channel fluidically coupled to the sample chamber ("flow line 246" - fig 2) and a pump ("Within the flow line 246 between the probe 236 and the exit to the well bore 254 may be a pump (not shown). This pump can reduce the fluid pressure at the snorkel 236. Which causes formation fluid to enter the tool…" - ¶ 33);
	a probe ("probe 230" - ¶ 29), wherein the probe is extendable to engage the subterranean formation from a wellbore (¶ 29); and
	a valve disposed within the channel ("equalization valve 252" - ¶ 33 or "a valve to a chamber" - ¶ 34).

Dependent claims 2-5, 7, & 10-12: Perkins further discloses
Claim 2: the fluid sampling tool further comprises the pump coupled to the probe for pumping fluid from the subterranean formation ("This pump can reduce the fluid pressure at the snorkel 236. Which causes formation fluid to enter the tool and flow past the sample chamber(s) 248, pressure gauges, and any sensor or sensor packages (e.g., a sensor having reactive filter material 256a and/or 256b, or more than one of such reactive filter materials) within or attached to the flowline" - ¶ 33), wherein the sample chamber is coupled to the pump for receiving a fluid sample pumped from the subterranean formation through the probe (ibid).

Claim 3: more than one sample chamber ("one or more reactive filter materials may be included" - ¶ 39).

Claim 4: the sample chamber comprises a sample fluid (¶ 39).

Claim 5: a sample fluid comprises at least one component selected from the group consisting of hydrogen sulfide (¶ 43), mercury (ibid), carbon dioxide (ibid), and combinations thereof (ibid).

Claim 7: the porous or structured pattern material is formed from at least one lithographic technique selected form the group consisting of etching, anodizing, patterning (¶ 41 discloses forms that can be described as "patterning". As noted in the first Non-Final Rejection mailed 1/28/2021, this is a product-by-process claim - see MPEP §2113 - which does not limit the claim to the recited steps, but rather only the structure implied by the step. In the present case, the "patterning" is broadly recited and held to be reasonably commensurate with porous nature of the filter support structure taught by Perkins), and combinations thereof.

Claim 10: at least one surface of the fluid sampling tool is coated with a protective coating of aluminum oxide ("alumina" - ¶ 41. Alumina is a common name of aluminum oxide) that is resistant to hydrogen sulfide (material property of aluminum oxide as previously discussed).

Claim 11: the sorbent material is backed with an inert material (the "activated carbon" that may be impregnated with the sorbent: ¶ 43. A different interpretation is applied to claim 12 below in light of the 112(b) rejection thereof).

Claim 12: In light of the 112(b) rejection of this claim as described above, the limitation has been interpreted as best able. Perkins teaches that the sorbent material may comprise gold, aluminum oxide, or combinations thereof (¶s 43 & 44). Therefore the examiner draws the present "backing material" to the "aluminum oxide" that at least partially backs the gold as taught in ¶s 43 & 44.

	Independent claim 13: Perkins discloses a method for sampling formation fluids (title & abstract) comprising:
	inserting a sample chamber ("reactive filter material 256a and/or 256b" - ¶ 33. This can be called a "sample chamber" because (A) it defines a volume and (B) the analyte it traps may be subsequently measured or analyzed: ¶ 16) into a wellbore (fig 2), wherein the sample chamber comprises walls ("support material" of the "sorbent-packed support material" - ¶ 47 - the sorbent "may be stabilized by being surrounded by the support material" - ¶ 41) lined entirely with a coating of a sorbent material (the "sorbent material" as cited above is "surrounded by" the walls - ¶ 41), wherein the sorbent material is a structured or porous material ("reactive filter" requires porosity as a filter collects some elements of flow and allows others to pass through) and consists of (the examiner notes "consists of" as being closed ended per MPEP §2111.03) gold (¶ 43; the impregnated activated carbon is not part of the sorbent material itself, but rather holds the sorbent), aluminum oxide (¶ 44), nickel, platinum, or combinations thereof; and
	collecting a fluid sample in the sample chamber while disposed in the wellbore (¶ 33) in which the fluid sample is at least partially sorbed by the sorbent material (¶ 16).

	Dependent claims 14, 15, 17, 18, 25 & 26: Perkins further discloses
Claim 14: wherein at least 99% by volume of the fluid sample is sorbed by the sorbent material (the reactive filter "sorbs an analyte" - abstract - and the analyte is subsequently desorbed to produce "qualitative or quantitative concentration of the analyte" - ¶ 15 - which is only useful if all the analyte is sorbed. In other words, if only half is sorbed, the subsequent desorption would not provide useful data about the original concentration of the analyte).

Claim 15: retrieving the sample chamber from the wellbore (¶s 17 & 20), desorbing the fluid sample from the sorbent material ("Desorption of a wellbore analyte from the reactive filter (e.g., from the sorbent) may also be achieved, such as for use in measuring certain qualitative and/or quantitative characteristics of the wellbore analyte, as discussed in greater detail with reference to the sensors of the present disclosure" - ¶ 40), and measuring a quantity of the desorbed formation fluid (ibid).

Claim 17: collecting one or more additional fluid samples in one or more additional sample chambers while disposed in the wellbore ("one or more reactive filter materials may be included" and "Other configurations (e.g., parallel) of multiple reactive filter material may additionally be desirable, particularly when the reactive filter material forms a sensor, as described in detail below" - ¶ 39), wherein the one or more additional sample chambers are lined with the sorbent material such that at least a portion of the sample fluid present in the one or more additional fluid samples is at least partially sorbed by the sorbent material in the one or more additional sample chambers (as described for claim 13 above);
	retrieving the one or more additional sample chambers from the wellbore (¶s 17 & 20);
	desorbing the sample fluid from the sorbent material in the one or more additional sample chambers (¶ 40);
	measuring a quantity of the desorbed component from the one or more additional sample chambers (ibid); and
	extrapolating the quantity of the desorbed component from the one or more additional sample chambers and the desorbed component from the sample chamber to a reservoir concentration ("Surface location analysis and comparison may also enable extrapolation of the analyte concentration to reservoir concentration with higher accuracy" - ¶ 20).

Claim 18: the sample fluid comprises hydrogen sulfide (¶ 43) and wherein at least one surface of a fluid sampling tool comprising the sample chamber (fig 1) is partially coated with a protective coating that is resistant to the sample fluid ("alumina" - ¶ 41. Alumina is a common name of aluminum oxide and resistance to the sample fluid is a material property of aluminum oxide as previously discussed).

Claim 24 is rejected as similarly described for claim 12 above and respectfully not repeated again here.

Claim 25: a second valve disposed within the channel ("The outlet 254 can be selectively opened or closed for removing formation fluid from the tester 116 or retaining formation fluid in the tester 116, respectively" - ¶ 30. "Selectively opening or closing" an outlet requires a valve), wherein the valve (the first valve was drawn to "equalization valve 252" - ¶ 33 or "a valve to a chamber" - ¶ 34. For the purposes of claim 25, the "valve to a chamber" is used for the first valve) allows a fluid sample to enter the sample chamber (last sentence of ¶ 34) and the second valve prevents the fluid sample to directly enter the wellbore (In light of the 112(b) rejection of this limitation above, it has been interpreted as best able. "The outlet 254 can be selectively opened or closed for removing formation fluid from the tester 116 or retaining formation fluid in the tester 116, respectively" - ¶ 30).

Claim 26: further comprising more than one probe (First probe was drawn to "probe 230" - ¶ 29. Second probe drawn to "probe snorkel tube 236" which is separately extendable - ¶ 30). The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/063141 (Perkins), in view of US 2017/0261408 (Cardin).
Claim 16: Perkins discloses all the limitations of the parent claims, but does not expressly disclose the manner of desorbing the sample. However Cardin discloses a method of sample extraction by a desorption device (abstract) that heats the sample chamber to desorb the sample (¶s 22, 39, & 41; step 186 in fig 1B; step 310 in fig 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the extraction method taught by Cardin to extract the sample taught by Perkins. Perkins discloses the extraction of the sample, but only discusses the details schematically (¶ 9), thus forcing the reader to look elsewhere for a more detailed description. The method taught by Cardin is specifically adapted to desorb samples and (¶ 2) and helps with rapid and complete desorption of the sample (¶ 33).

Claim 21: Perkins discloses all the limitations of the parent claims, and further discloses determining a concentration of the desorbed component (¶ 15), but does not expressly disclose the manner of desorbing the sample. However Cardin discloses heating the sample chamber with a heating element (¶s 22, 39, & 41; step 186 in fig 1B; step 310 in fig 3);
measuring a desorbed component with a fluid analyzer form the sample chamber ("chemical analysis device 160" - ¶ 26);
creating a suction with a vacuum pump to transfer the desorbed component from the chamber to the fluid analyzer ("draw" as in suction - ¶ 26); and
processing received inputs from the fluid analyzer to determine a concentration of the desorbed component (¶ 20; also already taught by Perkins as cited above).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the extraction method taught by Cardin to extract the sample taught by Perkins. Perkins discloses the extraction of the sample, but only discusses the details schematically (¶ 9), thus forcing the reader to look elsewhere for a more detailed description. The method taught by Cardin is specifically adapted to desorb samples and transfer them to various chromatography techniques (¶ 2) and helps with rapid and complete desorption of the sample (¶ 33).

Claim 22: Cardin further discloses that the fluid analyzer may be a mass spectrometer (¶s 2 & 6), a gas chromatograph (ibid), an optical sensor, and combinations thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736.  The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676